Dear Ms. Norton:
Your request for an Attorney General's opinion regarding the term of office for Mayor and the Council of the City of St. Martinville has been assigned to me for research and reply. Your request includes a copy of the Legislative Charter for the City of St. Martinville and Act No. 815 (1986), and you state that the Secretary of State's database provides a July 1st date for the terms of office for the Mayor and Council pursuant to the provisions of the charter and R.S. 18:513(A) (5). Additionally, you state that each Mayor elected at a regularly scheduled election since 1990 has been commissioned on July 1st. You ask our office to issue an opinion verifying if you are correct in using the date of July 1st for the terms of office for the Mayor and Council for the City of St. Martinville.
Relevant to your question, we quote Article IX, Sections 4, 5, 6 and 10 of the Legislative Charter for the City of St. Martinville, which provide:
  [4.] [Election — Generally] That an election shall be held in this town on the third Tuesday of May 1962 and then every four (4) years thereafter on the third Tuesday of the month of May at such places as the town council may direct, for the election of a mayor and five (5) councilmen.
  [5.] [Same — State Law to Govern.] The election of a Mayor and Councilman as provided for in third charter, shall ve in pursuance of the general election laws, now or hereafter existing, unless the legislature by special act or a constitutional convention in its constitution provides otherwise, in which case such election will be in pursuance of next special laws.
  [6.] [ Same — Commissioners, Notice of Election, Holding Generally.] For the purpose . . . At the first election under this charter and every four (4) years thereafter on the third Tuesday of May there shall be elected by the qualified electors (voters) of the Town of St. Martinville, Louisiana, a Mayor and five (5) Councilmen who shall hold their respective offices for a term of four (4) years from the date of their election and serve until their successors are duly elected and qualified.
  [10.] [Returns of Election Commissioners, When Newly Elected Officers Assume Duties] The commissions of election shall make returns in the manner provided by the election laws of the votes cast [sic] at each polling place and the returns of all election shall be sworn to as correct by the commissioners of election and shall be delivered to the town council for compilations and promulgation, and all of said elective officers shall enter upon the duties of their respective offices immediately after receiving their commission from the proper state authorities and taking prescribed oath of office of which proceeding due record shall be made upon the minutes of the council.
Louisiana Acts 1986, No. 815 amended R.S. 18:513(A) (5) to provide:
§ 513. Certification of candidates elected
  A. Certification of candidates elected for a full term. Within thirty days after the date on which a general election is scheduled to be held the secretary of state shall certify the name of each candidate elected for a full term to the appropriate official in the following manner:
                                  * * *  (5) The name of a candidate elected to any other office, except governor or lieutenant governor, shall be certified to the governor, who shall issue a commission to the elected official on the date the term begins as provided by law or the home rule charter or plan of government. If the date the term begins for an official of a municipality elected in accordance with R.S. 18:402(C) is not provided for, the term shall begin July first following the election. If the date the term begins for any other elected official is not provided by law or home rule charter or plan of government, the governor shall issue a commission:
                                  * * *
We agree with your conclusion that the legislative charter does not provide a specific date for the beginning of the term for the municipal officers in St. Martinville, but merely provides a time frame consistent with law that officers serve from the time they are elected until their successors are elected and sworn into office. R.S. 42:2. Additionally, we note that the custom has been, since the 1986 amendment of R.S. 18:513(A) (5) to rely on this law and use the July 1st date for the beginning of the term in St. Martinville. "Legislation is a solemn expression of legislative will" and "Custom results from practice repeated for a long time and generally accepted as having acquired the force of law." LSA-C.C. Arts. 2 and 3.
Trusting this opinion to have addressed the issues herein, we remain
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ____________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb
Cc: Mayor  Council, City of St. Martinville